08/02/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                   No. DA 20-0252, DA 20-0435, DA 20-0434

 STATE OF MONTANA,

            Plaintiff and Appellee,

      v.

 NATHAN EDWARD HOWARD, JOSEPH
 BULLINTON and JONATHAN
 HETTINGER,

             Defendants and Appellants.

                            GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including August 28, 2021, within which to prepare, serve, and file its

response brief.




CMF                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                           August 2 2021